UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JATTU FOFANNAH AUGUSTA,
Petitioner,

v.
                                                                     No. 97-2164
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-661-404)

Submitted: April 30, 1998

Decided: May 29, 1998

Before LUTTIG and WILLIAMS, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John William O'Leary, JOHN O'LEARY & ASSOCIATES, Wash-
ington, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney
General, Linda S. Wendtland, Senior Litigation Counsel, Anthony W.
Norwood, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jattu Fofannah Augusta petitions for review of a final order of the
Board of Immigration Appeals (Board) denying her application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to her native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

We must uphold the Board's determination that Augusta is not eli-
gible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994). We accord the Board all pos-
sible deference. See Huaman-Cornelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [Augusta] was

                    2
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Augusta, who entered the United States as a nonimmigrant visitor
in May 1992, disagrees with the Board's finding that she failed to
demonstrate a well-founded fear of persecution because of her social
group and political opinion. After a careful review of the administra-
tive record, we find that substantial evidence supports the Board's
finding that Augusta failed to meet her statutory burden.

Evidence established that Augusta, a native and citizen of Sierra
Leone, was one of many mistresses of Bambay Kamara and the
mother of his son. Kamara was the Inspector General of police in the
All People's Congress (APC) government of Sierra Leone and a
member of Parliament. Augusta was president of a young women's
organization in the APC and traveled throughout the country with
Kamara. Other members of Augusta's family were also politically
active with the APC. Augusta's father was "Secretary Organizer" in
Pujo, and her brother was the president of the APC in Pujo from 1976
to 1992. An uncle was also politically involved and was the Minister
for the Eastern Province under the APC.

In April 1992, the APC government was overthrown by a military
group which seized control of the government. Augusta was in Free-
town on the day of the coup and went into hiding. After learning of
Kamara's arrest and that she was on a list of persons sought by mili-
tants, Augusta made arrangements to be smuggled out of the country,
passing through London on her way to the United States. Augusta's
son, who was in London with his aunt and grandmother at the time
of the coup, remains in London with them. Augusta testified that she
later learned of the deaths of her father, brother, uncle, and another
of Kamara's mistresses. Kamara's wife was reportedly beaten and
imprisoned at the time of the coup, and Kamara himself was mur-
dered and dismembered in December 1992.

Augusta maintains that she is in danger in her home country due
to her status as a mistress of Kamara and the mother of his child and
because of her political opinion. We find, however, that substantial

                    3
evidence in the record supports the Board's finding that Augusta did
not establish eligibility for asylum.

As the Board noted, there have been three changes of government
since Augusta fled Sierra Leone in 1992, including a coup in May

1997. While Sierra Leone remains a place of violence and unrest,

general conditions of turmoil do not qualify Augusta for asylum.*

See Matter of Mogharrabi, 19 I. & N. Dec. 439, 447 (BIA 1987).

Considering the changes in government since Augusta's departure six
years ago, it is unlikely she would be a focus of attention of the new

government because of her prior relationship with Kamara. Finally,

while Augusta contends she fears persecution because of her political

opinion, there are almost no details in the record concerning her

actual role and duties in the APC. Although Augusta's family mem-
bers were active in the APC and some have been killed, the govern-

ment she claims was responsible for those killings is no longer in

power.

Because Augusta has not established entitlement to asylum, she

cannot meet the higher standard for withholding of deportation. See

INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). We accord-

ingly affirm the Board's order. We dispense with oral argument
because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional

process.

AFFIRMED

_________________________________________________________________

*In her brief, Augusta points out that Sierra Leone was designated by
the Attorney General for Temporary Protected Status in November 1997
because of armed conflict following the most recent coup. While
Augusta may be eligible to remain in the United States during the period
of designation, the fact of designation does not establish Augusta's eligi-
bility for asylum.

                    4